STONE, C. J.
The only assignment of error in this case is founded upon the court’s giving the charge requested by the defendant. The action is trover, and seeks to recover damages for the wrongful conversion of seven bales of cotton.
The gist of the action of trover is conversion, which, in its ordinary acceptance, means the wrongful taking or the wrongful detention of personal property. The conversion, which is the basis of this action, does not necessarily mean that the defendant should have exclusive control or actual manucaption of the property. — Freeman v. Scurlock, 27 Ala. 407. Under our decisions, the unlawful conversion is complete, and justifies the action of trover, if the defendant exercises some unlawful acts of ownership over the property, either directly or indirectly. As was said by Somerville, J. in Thweatt v. Stamps, 67 Ala. 96, “In order to sustain the action of trover, there must have been on the part of the defendant some unlawful assumption of dominion over the property in question, in defiance or exclusion of the plaintiff’s right, or else a withholding possession from the plaintiff under a'claim of title, inconsistent with his own. The defendant would not be guilty of a conversion, unless he directed, induced or ratified the act of Dill [the seller] in his exercise of an unauthorized dominion over the property.” 2 Greenl. Ev. § 642.
. In the present case, if the defendant directed or ratified the act of Conner in selling the cotton, or induced Drewry to buy the cotton in the exercise of his unauthorized dominion over the cotton, he was thereby guilty of conversion in the eyes of the law. Under the facts of this partic-*207nlar ease, tbe consent of tlie defendant to tbe sale of tbe cotton acted as a direction to Conner to sell, or a ratification of sncb sale, and at tbe same time was an inducement to Drewry to buy tbe cotton, upon wbicli it was acknowledged tbe plaintiffs bad a prior lien, and to wliicb they were rightfully settled. Tbe charge given by tbe court at tbe request of tbe defendant, applied to tbe facts of the case, was not in harmony with tbe principles above announced, and should not, therefore, have been given. — Bolling v. Kirby, 90 Ala. 215; s. c., 24 Am. St. Rep. 789 and notes.
Reversed and remanded.